Title: To Thomas Jefferson from Henry Dearborn, 8 September 1802
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir,
            War Department September 8. 1802
          
          I herewith enclose a letter from Mr. Livingston, Mayor of the City of New York, an extract from which has been transmitted to the Secretary of State, conceiving that the subject generally came more immediately under the direction of his Department—I have doubts whether we can with propriety interfere any farther in guarding those people than affording protection to the Hospital and I am not certain that any other Guard is contemplated by Mr. Livingston, but from an expression in his letter he indicates that he wishes a guard posted in such a manner as to prevent desertions from the Ships—I conceive that some arrangments between the Commanding Officer of the Shipping, Mr. Pichon and the Secretary of State should precede any act of this Department relative to Guards, and as the Secretary of State has been applied to on the subject, I have thought proper to decline any definite answer to Mr. Livingston, until I received your directions—
          I have the honor to be with esteem your Hume. Servt.
          
            H. Dearborn
          
        